Citation Nr: 0939590	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-06 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a laceration of the left long finger.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1980 to January 1981.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of rating decision, dated in July 2004, of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge. A transcript of the 
hearing is in the Veteran's file.

In March 2008, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The claim for increase on an extraschedular basis is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDING OF FACT

The residuals of a laceration of the left long finger equate 
to an amputation without metacarpal resection at the proximal 
interphalangeal or proximal thereto.


CONCLUSION OF LAW

The criteria for a schedular rating higher than 10 percent 
for residuals of a laceration of the left long finger have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & 2009); 
38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5154, 5229; 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805(2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2004, in March 2006, and in May 2008.  
The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability was worse and the effect the disability had on 
employment.  The Veteran was notified that VA would obtain VA 
records and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statements of 
the case, dated in March 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.  
The Veteran was afforded VA examinations in April 2004, in 
January 2007, and in August 2008.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA is to consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).

Facts 

While in service, the Veteran cut his left long finger on 
broken glass. 

After service, on VA examination in July 1986, the scar was 
at the level of the proximal interphalangeal joint of the 
left long finger.  In a rating decision in August 1986, the 
RO granted service connection for the laceration scar of the 
left long finger and assigned a noncompensable rating.  In a 
rating decision in June 2003, the RO increased the rating to 
10 percent under Diagnostic Code 7804 for a superficial and 
painful scar on examination. 

The current claim for increase was received in February 2004. 

On VA examination in April 2004, the Veteran complained of 
continuous pain in the left long finger, which made it 
difficult to make a fist and to hold objects.  The examiner 
noted that the Veteran was right handed and that X-rays in 
2003 were negative for any foreign body or other abnormality.  
The examiner reported that the scar was at the crease of the 
proximal interphalangeal joint of the left long finger.  The 
examiner described the scar as raised, hard, and tender.  
There was decreased strength and decreased adduction and 
abduction of the finger.  

On VA examination in January 2007, the Veteran complained of 
continuous pain, which had gotten worse, which made it 
difficult to make a fist and to pick up things, weighing more 
than 20 to 30 pounds.  He also complained of occasional 
swelling and numbness and tingling from the tip of the finger 
to the level of the scar.  



The examiner reported that the scar was at the crease of the 
proximal interphalangeal joint of the left long finger.  The 
examiner described the scar as raised, hard, and tender.  
There was decreased strength and decreased adduction and 
abduction of the finger.  There was good sensation to 
pinprick testing.  The scar was stable.  

In February 2008, the Veteran stated that the finger 
disability made it difficulty to make a fist and to grip 
objects.  He stated that he could not completely extend the 
finger and that he had pain, swelling, and numbness. 

In March 2008, the Board remanded the claim to afford the 
Veteran a VA examination to determine the current degree of 
impairment. 

On VA examination in August 2008, the Veteran complained of 
constant pain at rest, which was worse with activity.  The 
Veteran stated that he had reduced grip strength, affecting 
his ability to drive with his left hand.  The examiner noted 
that that since 1997 the Veteran has been receiving 
disability benefits from the Social Security Administration 
for a back problem.  On physical evaluation, the scar was at 
the proximal interphalangeal joint of the left long finger.  
The examiner described the scar as raised, hard, and tender.  
The grip of the left hand was reduced by 30 percent.  In 
gripping, the examiner noted the Veteran did not use the 
finger at all.  For range of motion, flexion of the 
metatarsophalangeal joint was to 40 degrees.  Flexion of the 
proximal interphalangeal joint was to 10 degrees and 
extension was to 10 degrees.  There was a 1.5 centimeter gap 
between the tip of the finger and the proximal transverse 
crease of the palm.  There was normal vibratory sensation, 
but diminished sensation to pinprick in the entire left third 
finger.  There was normal range of motion of the thumb and 
other fingers of the left hand.  X-rays suggested soft tissue 
swelling, but no evidence of arthritis.  In an addendum, 
dated in December 2008, the examiner stated that the 
disability was the equivalent to amputation of the finger 
without metacarpal resection.



Analysis

The residuals of a laceration to the left long finger are 
currently rated 10 percent, which is the maximum schedular 
rating under Diagnostic Code 7804 for a superficial and 
painful scar on examination.

Where separate and distinct manifestations have arisen from 
the same injury, a separate disability rating may be assigned 
where none of the symptomatology of the conditions overlap.  
Esteban v. Brown, 6 Vet. App. 259 (1994). 

In this case, the scar may also be rated under Diagnostic 
Code 7803 as a superficial and unstable scar.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  As the scar is not unstable, 
that is, frequent loss of the covering of the skin, the 
criteria for a separate rating under Diagnostic Code 7803 
have not been met. 

The scar may also be rated under Diagnostic Code 7805 based 
on limitation of function of the affected part.  Limitation 
of function of the long finger may be rated under Diagnostic 
Code 5229.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, 
the maximum schedular rating for limitation of motion of the 
long finger, that is, a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm with the finger flexed to the extent possible, or 
extension is limited by more than 30 degrees, is 10 percent.  

The rating factors for a disability of the musculoskeletal 
system under 38 C.F.R. § 4.71a include functional loss due to 
pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).



On VA examination in August 2008, there was a 1.5 centimeter 
gap between the tip of the finger and the proximal transverse 
crease of the palm, which more nearly approximates the 
criteria of a 2.5 centimeter gap, applying 38 C.F.R. § 4.7, 
which meets the criteria for a separate 10 percent rating 
based on limitation of function of the finger.  

However in this case, in accordance with 38 C.F.R. § 4.68 
(amputation rule), the rating for the left long finger is 
limited to a 10 percent rating as the amputation rule 
provides that the combined rating for a disability can not 
exceed the rating for amputation at the elective level of the 
disability were an amputation to be performed.

Under Diagnostic Code 5154, the maximum schedular rating for 
amputation of the long finger without metacarpal resection at 
the proximal interphalangeal joint or proximal thereto, is 10 
percent.  In an addendum, dated in December 2008, the VA 
examiner stated that the disability was the equivalent to 
amputation of the finger without metacarpal resection.  Based 
on the evidence of record, the maximum rating for the left 
long finger is limited to 10 percent by 38 C.F.R. § 4.68 
(amputation rule). 

The amputation rule also applies to limitation of extension 
and the symptoms of loss of sensation, numbness and tingling 
in the finger, which may be potentially rated separately.  
Again under 38 C.F.R. § 4.68 (amputation rule), the combined 
rating for the disability can not exceed the rating for 
amputation of the finger without metacarpal resection, that 
is, 10 percent. 

As the disability is already rated 10 percent, under 38 
C.F.R. § 4.68 there is no basis for assigning a higher 
schedular rating or other separate schedular compensable 
ratings.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

A schedular rating higher than 10 percent for residuals of a 
laceration of the left long finger is denied.


REMAND 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for an extraschedular 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe a disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is, 
therefore, adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Although the amputation rule limits the schedular rating, on 
VA examination in August 2008, the VA examiner stated that 
the grip strength of the left hand was reduced by 30 percent, 
but the examiner also described normal range of motion of the 
thumb and other fingers of the left hand.  As the VA examiner 
suggests that the overall function of the hand is 
compromised, the available schedular rating for the service-
connected disability, limited by the amputation rule under 
38 C.F.R. § 4.68, may be inadequate.  

For this reason, the claim for increase should be referred to 
the Director of VA's Compensation and Pension Service under 
38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for increase to the 
Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321(b)(1).  

2.  After the development has been 
completed, adjudicate the claim for 
increase on an extraschedular basis.  If 
an extraschedular rating is denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


